Exhibit 10.4

 

PURCHASE AND SALE AGREEMENT


 

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made as of the 8th day of
April, 2013 (the “Effective Date”), by and between TALISON ROW ASSOCIATES, LP, a
Delaware limited partnership (“Seller”) and TRADE STREET OPERATING PARTNERSHIP,
LP, a Delaware limited partnership (“Buyer”). CHICAGO TITLE INSURANCE COMPANY
(the “Escrow Agent”) joins in this Agreement for the limited purposes set forth
in Section 15.

 

BACKGROUND

 

A.           This Agreement is made with reference to the following real and
personal property (collectively, the “Property”):

 

(1)         A tract of land containing approximately 10.3 acres located in
Parcel L, Daniel Island, City of Charleston, Berkeley County, South Carolina and
described in Exhibit A hereto, together with all easements, rights and
privileges appurtenant thereto (the “Land”);

 

(2)         The buildings (the “Buildings”) containing approximately 274
apartment units (“Apartment Units”) and related amenities, together with all
other improvements, structures, fixtures, sidewalks, landscaping and parking
areas located on or to be constructed on the Land and appurtenant thereto (the
Buildings and such improvements, structures, fixtures, sidewalks, landscaping
and parking areas being hereinafter collectively referred to as the
“Improvements,” and the Land and the Improvements being hereinafter collectively
referred to as the “Real Property”);

 

(3)         All of Seller’s interest as “landlord” under the tenant leases
relating to the Apartment Units, including those which may be made by Seller
after the Effective Date, together with all amendments thereto (collectively,
the “Leases”) and security deposits (including pet deposits) or other deposits
and prepaid rents made or to be made pursuant to such Leases, if any, held by
Seller in connection with the Leases (collectively, the “Security Deposits”) to
the extent not applied, forfeited or returned to the tenant in accordance with
the applicable Lease;

 

(4)         All of Seller’s right, title and interest in all fixtures,
equipment, furniture, furnishings, appliances, supplies, signage and other
personal property of every nature and description attached or pertaining to, or
otherwise used in connection with, the Real Property, located within the Real
Property, but not any accounting software or related items (the “Personalty”);
and

 

(5)         All of Seller’s rights, title and interest, if any, in all
intangible rights and property used or useful in connection with the foregoing
but only if and to the extent assignable, including, without limitation, (i) all
development rights, contract rights, guarantees, licenses, approvals and permits
relating to the operation of the Property, the plans and specifications listed
on Exhibit B attached hereto and incorporated by reference herein (the “Plans
and Specifications”), other architectural and engineering drawings for the
Improvements, drawings, building permits, construction warranties and other
warranties relating to the fixtures and equipment constituting any part of the
Improvements and the Personalty, (ii) the marks identifying the Property,
including, without limitation, “Talison Row”, and (iii) telephone exchange
numbers, website domains, and advertising materials used in connection with the
Property (the “Intangible Property”).

 

 

 

  

B.           Seller is prepared to sell, transfer and convey the Property to
Buyer, and Buyer is prepared to purchase and accept the same from Seller, all
for the purchase price and on the other terms and conditions hereinafter set
forth.

 

TERMS AND CONDITIONS

 

In consideration of the mutual covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree:

 

1.          Sale and Purchase. Seller hereby agrees to sell, transfer and convey
the Property to Buyer, and Buyer hereby agrees to purchase and accept the
Property from Seller, in each case for the purchase price and on and subject to
the other terms and conditions set forth in this Agreement.

 

2.          Purchase Price. The purchase price for the Property (the “Purchase
Price”) shall be FORTY SEVEN MILLION NINE HUNDRED THOUSAND and 00/100 Dollars
($47,900,000.00), which, subject to the terms and conditions hereinafter set
forth, shall be paid to Seller by Buyer as follows:

 

2.1           Initial Deposit. Within two (2) business days following the
Effective Date of this Agreement, Buyer shall deliver to Escrow Agent, in
immediately available funds, to be held in escrow in a federally insured
interest bearing account in the name of Buyer with a financial institution
approved by Seller and Buyer, a cash deposit in the amount of TWO HUNDRED
THOUSAND and 00/100 Dollars ($200,000.00) (together with any interest earned
thereon, the “Initial Deposit”) as security for the performance of Buyer’s
obligations under this Agreement.

 

2.2           Additional Deposit. Unless Buyer terminates this Agreement during
the Inspection Period (hereinafter defined), Buyer shall, within two (2)
business days following the expiration of the Inspection Period, deliver to
Escrow Agent, in immediately available funds, to be held in escrow in the same
account as the Initial Deposit, an additional cash deposit in the amount of
EIGHT HUNDRED THOUSAND and 00/100 Dollars ($800,000.00) (together with any
interest earned thereon, the “Additional Deposit”) as further security for the
performance of Buyer’s obligations under this Agreement. The Initial Deposit and
the Additional Deposit, after the Additional Deposit is delivered to Escrow
Agent, are referred to herein as the “Deposit.” The Additional Deposit may be
made by delivering to Seller a letter of credit in the amount of the Additional
Deposit so long as such letter of credit satisfies the requirements on Exhibit C
attached hereto in all material respects.

 

2.3          Failure to Make Deposit. Any failure of the Buyer to timely deliver
the Initial Deposit or the Additional Deposit in accordance with the provisions
of Sections 2.1 and 2.2 shall entitle Seller to terminate this Agreement at any
time by giving written notice to Buyer at any time before the applicable Deposit
is actually made. Time is of the essence with respect to the delivery of the
Deposit.

 

2

 

  

2.4          Independent Contract Consideration. Seller and Buyer hereby
acknowledge and agree that One Hundred and No/100 Dollars ($100.00) of the
Deposit shall be deemed the amount that has been bargained for and agreed to as
consideration for the Inspection Period.

 

2.5           Payment at Closing. At the consummation of the transaction
contemplated hereby (the “Closing”), Buyer shall deliver to Escrow Agent cash in
an amount equal to the Purchase Price and Escrow Agent shall apply the Deposit
or portion thereof being held by Escrow Agent to the Purchase Price and, if
applicable, Seller shall return the Letter of Credit to Buyer. The Purchase
Price, subject to adjustments and apportionments as set forth herein, shall be
paid at Closing by wire transfer of immediately available funds, transferred to
the order or account of Seller or such other person as Seller may designate in
writing.

 

2.6           Closing Disbursements. The delivery and recording of documents and
the disbursement of funds shall be effectuated through the Escrow Agent at the
Closing and pursuant to the closing instructions from the parties hereto, which
closing instructions shall not modify or diminish the parties’ respective
obligations hereunder.

 

3.           Representations and Warranties of Seller. Seller represents and
warrants to Buyer as follows that as of the date of this Agreement:

 

3.1.          Authority. Seller has been duly organized and is validly existing
and in good standing as a Delaware limited partnership, is qualified to transact
business in the State of South Carolina and has all requisite power and
authority to enter into this Agreement and perform its obligations hereunder.
This Agreement has been authorized and properly executed and constitutes the
valid and binding obligation of Seller, enforceable in accordance with their
terms.

 

3.2.          No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder on the part of Seller
does not and will not violate any applicable law, ordinance, statute, rule,
regulation, order, decree or judgment, conflict with or result in the breach of
any material terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge, or encumbrance upon any of the
property or assets of the Seller by reason of the terms of any contract,
mortgage, lien, lease, agreement, indenture, instrument or judgment to which
Seller is a party or which is or purports to be binding upon Seller or which
otherwise affects Seller, which will not be discharged, assumed or released at
Closing. To Seller’s actual knowledge, no action by any federal, state or
municipal or other governmental department, commission, board, bureau or
instrumentality is necessary to make this Agreement a valid instrument binding
upon Seller in accordance with its terms.

 

3.3.          No Condemnation. Seller has not received any written notice of any
pending or contemplated condemnation, eminent domain or similar proceeding with
respect to all or any portion of the Real Property.

 

3

 

 

3.4.          Contracts. To Seller’s actual knowledge, there are no design,
construction, management, leasing, service, equipment, supply, maintenance or
concession agreements in effect with respect to which Seller is a party and
relate to the operation of the Property, except those set forth in a “List of
Contracts” (collectively, the “Contracts”) to be delivered to Buyer pursuant to
Section 4.4 hereof. To Seller’s actual knowledge, there exists no material
default under any of the Contracts.

 

3.5.          Compliance. Seller has not received written notice from any
governmental agency or other body of any existing violations of any federal,
state, county or municipal laws, ordinances, orders, codes, regulations or
requirements affecting the Real Property which have not been cured.

 

3.6.          Litigation. There is no material action, suit or proceeding in
court or arbitration which is pending or, to Seller’s actual knowledge,
threatened against or affecting the Property or arising out of the ownership,
management or operation of the Real Property or against Seller which challenges
or impairs Seller’s ability to execute or perform its obligations under this
Agreement.

 

3.7.          FIRPTA. Seller is not a “foreign person” as defined in Section
1445(f)(3) of the Internal Revenue Code.

 

3.8.          Leases. To Seller’s actual knowledge, the Rent Roll (as defined
herein) (i) lists all tenants of the Property as of the date thereof and (ii)
except as set forth in the Leases, is accurate in all material respects. Seller
has delivered to Buyer or otherwise made available to Buyer true, correct and
complete copies of the Leases, and there are no other written agreements with
respect to the tenancies created by the Leases that amend or modify the Leases.
To Seller’s actual knowledge, each of the Leases is in full force and effect.
Except as disclosed in the Rent Roll, to Seller’s actual knowledge, no rent has
been collected for more than one month in advance and no concessions, bonuses,
free rent or other reductions or modifications of rent due from any tenant have
occurred. To Seller’s actual knowledge, there are no Leasing Costs due or to
become due with respect to any of the Leases except as set forth on the Rent
Roll. The Rent Rolls are prepared by Seller’s third party property manager, have
not been independently verified by Seller and are the Rent Rolls used and relied
upon by Seller in connection with its operation of the Property.

 

3.9.          Property Materials. To Seller’s actual knowledge, the materials
delivered to or made available to Buyer pursuant to Section 4.4 below are true
and correct copies. The Operating Statements were prepared by Seller’s third
party property manager, have not been independently verified by Seller and are
the Operating Statements used and relied upon by Seller in connection with its
operation of the Property.

 

3.10.        Bankruptcy. No Bankruptcy, insolvency, rearrangement or similar
action involving Seller, whether voluntary or involuntary, is pending or, to
Seller’s actual knowledge, threatened, and Seller has never: (i) filed a
voluntary petition in bankruptcy; (ii) been adjudicated a bankrupt or insolvent
or filed a petition or action seeking any reorganization, arrangement,
recapitalization, readjustment, liquidation, dissolution or similar relief under
any Federal bankruptcy act or any other laws; (iii) sought or acquiesced in the
appointment of any trustee, receiver or liquidator of all or any substantial
part of its or his properties, the Land and Improvements, personal property or
any portion thereof, or (iv) made an assignment for the benefit of creditors or
admitted in writing its or his inability to pay its or his debts generally as
the same become due.

 

4

 

 

3.11.        ERISA. The Property is not a “plan asset” as defined in ERISA and
the sale of the Property by Seller is not a “prohibited transaction” under
ERISA. No collective bargaining agreements between Seller and any labor
organization apply to the operation and/or management of the Property and, to
Seller’s actual knowledge, no organizational efforts are being made with regard
to the Property. No pension, retirement, profit-sharing or similar plan or fund,
ERISA-qualified or otherwise, has been established by or on behalf of Seller
with respect to the operation and/or management or the Property and Seller has
no liabilities for pension or retirement payments with respect to the operation
and/or management of the Property.

 

3.12.        Parties in Possession. There are no parties in possession of any
portion of the Property except the tenants pursuant to the Leases. There are no
options, purchase contracts, leases or other agreements granting a third party
any rights or interest in the Property or any part thereof except as disclosed
in the Title Commitment (as defined below).

 

3.13.        Prohibited Persons and Transactions. Neither Seller nor any of its
constituents or affiliates have engaged in any dealings or transactions,
directly or indirectly: (i) in contravention of any U.S., international or other
money laundering regulations or conventions, including, without limitation, the
United States Bank Secrecy Act, the United States Money Laundering Control Act
of 1986, The United States International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001, Trading with the Enemy Act (50 U.S.C. 1 et
seq., as amended), or any foreign asset control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto; or (ii) in contravention of
Executive Order No. 13224 dated September 24, 2001 issued by the President of
the United States (Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
as may be amended or supplemented from time to time ("Anti-Terrorism Order").
Neither Seller nor any of its constituents or affiliates (i) are or will be
conducting any business or engaging in any transaction with any person appearing
on the U.S. Treasury Department's Office of Foreign Assets Control list of
restrictions and prohibited persons, or (ii) are a person described in section 1
of the Anti-Terrorism Order, and neither Seller nor any of its constituents or
affiliates have engaged in any dealings or transactions with any such person.
Notwithstanding anything contained in the foregoing to the contrary, Seller
shall have no duty to investigate or confirm that any shareholders of Seller’s
general partner are in compliance with the provisions of this Section 9.1(f),
and any violation by any such shareholders shall not be a default by Seller
hereunder.

 

5

 

 

3.14.        Limitations Regarding Seller’s Representations and Warranties. As
used in this Agreement, or in any other agreement, document, certificate or
instrument delivered by Seller to Buyer, the phrase “to Seller’s actual
knowledge”, “to the best of Seller’s actual knowledge” or any similar phrase
shall mean the actual, not constructive or imputed, knowledge of Stephen
McClure, in his/her capacity as a member of the general partner of Seller and
the person within Seller’s organization who is the most familiar with the
day-to-day management and operation of the Property, and not individually,
without any obligation on such individuals’ parts to make any independent
investigation of the matters being represented and warranted, or to make any
inquiry of any other persons, or to search or examine any files, records, books,
correspondence and the like. If Buyer becomes aware prior to the Closing that
any representation or warranty hereunder is untrue, or any covenant or condition
to Closing has not been fulfilled or satisfied (if not otherwise waived by
Buyer), and Buyer nonetheless proceeds to close on the purchase of the Property,
then Buyer shall be deemed to have irrevocably and absolutely waived,
relinquished and released all rights and claims against Seller for any damage or
loss arising out of or resulting from such untrue representation or warranty or
such unfulfilled or unsatisfied covenant or condition. Buyer agrees to inform
Seller promptly in writing if it obtains actual knowledge that any
representation or warranty of Seller is inaccurate in any material respect, or
if it believes that Seller has failed to deliver to Buyer any document or
material which it is obligated to deliver hereunder.

 

4.           Conditions Precedent to Buyer’s Obligations. All of Buyer’s
obligations hereunder are expressly conditioned on the satisfaction at or before
the time of Closing hereunder, or at or before such earlier time as may be
expressly stated below, of each of the following conditions (any one or more of
which may be waived in writing in whole or in part by Buyer, at Buyer’s option):

 

4.1.          Accuracy of Representations. All of the representations and
warranties of Seller contained in this Agreement shall have been true and
correct in all material respects when made, and shall be true and correct in all
material respects on the date of Closing with the same effect as if made on and
as of such date, subject, to changes in facts or circumstances occurring after
the Effective Date with respect to the representations in Section 3.3, 3.5, 3.6,
3.8 and 3.9 above and disclosed to Buyer in writing by Seller (collectively,
“Disclosed Information”); provided, however, if, the Disclosed Information’s
reflects material changes to the representations in Section 3.3, 3.5, 3.6, 3.8
and 3.9 above, and such changes have or will have, in Buyer’s good faith
business judgment, a material adverse effect on the condition, value, title or
ability of Buyer to own and operate the Property, then Buyer shall have the
right to notify Seller that the condition in this Section 4.1 is not satisfied.

 

4.2.          Performance. Seller shall have performed, observed and complied
with all material covenants, agreements and conditions required by this
Agreement to be performed, observed and complied with on its part prior to or as
of Closing hereunder.

 

4.3.          Documents and Deliveries. All instruments and documents required
on Seller’s part to effectuate this Agreement and the transactions contemplated
hereby shall be delivered to Buyer.

 

6

 

 

4.4.          Inspection Period; Access; Purchase “As Is”. To the extent in or
reasonably within the Seller's possession, Seller shall deliver to Buyer within
five (5) days following the Effective Date of this Agreement, (i) the Plans and
Specifications, (ii) a current rent roll for the Property (the “Rent Roll”) in
the form attached hereto as Exhibit I, (ii) a list of all Contracts together
with true and correct copies of the Contracts, excluding, however, copies of any
Contracts relating to the construction of the Improvements, such as, by way of
example but not limitation, Contracts with architects, engineers, design
consultants, subcontractors, vendors and material suppliers, (iii) a copy of
Seller’s most current title insurance information and survey of the Property,
(iv) real estate tax bills for the current year and previous two calendar years,
(v) utility bills, (vi) permits and certificates of occupancy related to the
Property, (vii) a copy of any environmental reports, soils reports, and site
assessments related to the Property in the possession of Seller, (viii) a list
of the Personalty, and (ix) copies of all monthly operating statements (the
“Operating Statements”) for the Property commencing with the Operating
Statements covering January, 2013 in the form attached hereto as Exhibit J and
continuing for each month thereafter until Closing. Seller agrees to provide to
Buyer any other information reasonably requested from time to time prior to the
end of the Inspection Period that is related to the ownership and operation of
the Property (“Other Information”). In addition, Seller shall make available to
Buyer at the offices of the property manager at the Property (1) true, correct,
complete and legible copies of the lease files for all tenants, including the
Leases, amendments, modifications, terminations, guaranties, any letter
agreements and assignments which are then in effect and all material
correspondence pertaining to each Lease and all consents or waivers with respect
thereto, and (2) warranties, licenses and permits relating to the Property (all
such items [(i)-(ix) and (1)-(2) above] and the Other Information is hereafter
referred to as the “Property Materials”), except for any materials which are
confidential, privileged or proprietary in nature, such as (but not limited to)
internal memoranda and analyses, appraisals, financial projections, client and
investor correspondence and other similar materials (the "Proprietary
Materials"). Buyer hereby acknowledges and agrees that, except as set forth
herein, (a) Seller has not independently verified the accuracy of completeness
of any of the Property Materials, (b) Seller makes no representation or
warranty, express or implied, as to the accuracy or completeness of the Property
Materials, and (c) Seller shall have no liability to Buyer as a result of any
inaccuracy or incompleteness of any of the Property Materials. In the event that
the Closing does not occur in accordance with the terms of this Agreement, Buyer
shall return to Seller or destroy all of the documents, material or information
regarding the Property supplied to Buyer by Seller, together with any additional
third party reports generated for Buyer regarding the Property, regardless of
whether supplied by Seller, that Seller requests in writing from Buyer,
provided, however, that in no event shall Buyer be required to provide any
documents, materials or information which are subject to attorney/client, work
product or similar privilege, which constitute attorney communications with
respect to Buyer, or which are subject to a confidentiality agreement.

 

4.4.1.          During the Inspection Period (as defined below), Buyer, its
agents and representatives, shall be entitled to enter upon the Real Property
from time to time (as coordinated through Seller’s property manager), including
those Apartment Units that are not leased to a tenant in occupancy, upon
reasonable prior notice to Seller, to perform inspections and tests of the
Property, including surveys, environmental studies, examinations and tests of
all structural and mechanical systems within the Improvements, and to examine
the books and records of Seller and Seller’s property manager relating to the
Property. Before entering upon the Property, Buyer shall furnish to Seller
evidence of general liability insurance coverage in such amounts and insuring
against such risks as Seller may reasonably require. Buyer shall not enter into
any part of the Property where construction operations are underway without
notice to Seller and coordination with the construction superintendent. Buyer
shall comply with all applicable safety requirements imposed by Seller in
connection with any inspections or investigations of the portions of the
Improvements under construction, all of which shall be carried out at a time and
in a manner that will not interfere with the work in progress. Notwithstanding
the foregoing, Buyer shall not be permitted to interfere unreasonably with
Seller’s operations at the Property or enter any Apartment Unit that is leased
to a tenant unless accompanied by a representative of Seller, and the scheduling
of any inspections shall take into account the timing and availability of access
to tenants’ premises, subject to tenants’ rights under the Leases or otherwise.
If Buyer wishes to engage in any testing which is invasive, which will damage or
disturb any portion of the Property, which will involve sampling, or which will
involve testing of subsurface soils or groundwater, Buyer shall obtain Seller’s
prior consent thereto, which may be withheld by Seller in its sole and absolute
subjective discretion. Buyer shall repair any damage to the Property caused by
any such tests or investigations, and indemnify Seller from any and all
liabilities, claims, costs and expenses resulting therefrom provided, however,
Buyer shall have no liability to Seller under this Section 4.4 for pre-existing
conditions at or upon the Property. The foregoing indemnification shall survive
Closing or the termination of this Agreement.

 

7

 

 

4.4.2.          The term “Inspection Period,” as used herein, shall mean the
period ending at 5:00 p.m. Eastern Time Zone (U.S.A.) on April 26, 2013. Buyer
may terminate this Agreement in its sole discretion, for any reason or no
reason, by giving written notice of such election to Seller on any day prior to
and including the final day of the Inspection Period, in which event the Deposit
shall be returned forthwith to Buyer and, if requested by Seller in writing,
Buyer shall deliver to Seller copies of the documents as set forth in the last
sentence of the first paragraph of Section 4.4, and, except as expressly set
forth herein, neither party shall have any further liability or obligation to
the other hereunder. In the absence of such written notice, the contingency
provided for in this Section 4.4.2 no longer shall be applicable, and this
Agreement shall continue in full force and effect.

 

4.4.3.          EXCEPT FOR THE WARRANTIES AND REPRESENTATIONS EXPRESSLY SET
FORTH IN THIS AGREEMENT, IT IS UNDERSTOOD AND AGREED THAT, AS BETWEEN BUYER AND
SELLER, SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS
AS TO HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

AS BETWEEN BUYER AND SELLER, BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING
SELLER SHALL SELL AND CONVEY TO BUYER AND BUYER SHALL ACCEPT THE PROPERTY “AS
IS, WHERE IS, WITH ALL FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED
OTHERWISE IN THIS AGREEMENT. BUYER HAS NOT RELIED AND WILL NOT RELY ON, AND
SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES,
GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE
PROPERTY OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION, ANY
PROSPECTUS DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR FURNISHED BY
SELLER, THE MANAGERS OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT
REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THIS AGREEMENT. BUYER ALSO ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS AND
TAKES INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD “AS-IS.”

 

8

 

  

BUYER REPRESENTS TO SELLER THAT BUYER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO
CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMS NECESSARY OR
DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND, EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, WILL RELY SOLELY UPON SAME AND NOT UPON
ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES
WITH RESPECT THERETO. UPON CLOSING, BUYER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S
INVESTIGATIONS, AND, SUBJECT TO BUYER’S RIGHTS UNDER SECTION 10.2 AND ELSEWHERE
IN THIS AGREEMENT, BUYER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) OF ANY
AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT HAVE ASSERTED
OR ALLEGED AGAINST SELLER (AND SELLER’S OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR
PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE
LAWS AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE PROPERTY.

 

THE PROVISIONS OF THIS SECTION SHALL SURVIVE CLOSING OR ANY TERMINATION OF THIS
AGREEMENT.

 

9

 

 

4.4.4.          Seller represents and warrants to Buyer that, to Seller’s actual
knowledge, there are no, and have never been any, Hazardous Materials (as
defined below) in, on, above or beneath the Real Property or emanating
therefrom, that constitute a violation of applicable local, state and Federal
environmental laws. Notwithstanding the foregoing, Seller is granting to Buyer
the Inspection Period for purpose of, among other things, permitting Buyer to
conduct such investigations, inspections and research as it deems necessary or
appropriate to determine whether it is satisfied with the environmental
condition of the Property and the absence of Hazardous Materials. Buyer hereby
agrees that, if at any time after the Closing, any third party or any
governmental agency seeks to hold Buyer responsible for the presence of, or any
loss, cost or damage associated with, Hazardous Materials in, on, above or
beneath the Real Property or emanating therefrom, then the Buyer waives any
rights it may have against Seller, except as otherwise expressly set forth in
this Agreement, in connection therewith including, without limitation, under
CERCLA (as defined below), and Buyer agrees that it shall not (i) implead the
Seller, (ii) bring a contribution action or similar action against the Seller or
(iii) attempt in any way to hold the Seller responsible with respect to any such
matter. The provisions of this Section 4.4.4 shall survive the Closing. As used
herein, “Hazardous Materials” shall mean and include, but shall not be limited
to any petroleum product and all hazardous or toxic substances, wastes or
substances, any substances which because of their quantities concentration,
chemical, or active, flammable, explosive, infectious or other characteristics,
constitute or may reasonably be expected to constitute or contribute to a danger
or hazard to public health, safety or welfare or to the environment, including,
without limitation, any hazardous or toxic waste or substances which are
included under or regulated (whether now exiting or hereafter enacted or
promulgated, as they may be amended from time to time) by or under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Act of 1986 (42 U.S.C. §
9601 et seq.); the Hazardous Materials Transportation Act (49 U.S.C. App. § 1801
et seq.), the Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976, as amended by the Hazardous and Solid Waste Amendments
of 1984 (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act of
1972, as amended by the Clean Water Act of 1977 (33 U.S.C. § 1251 et seq.), the
Clean Air Act of 1966, as amended by the Clean Air Act Amendments of 1990 (42
U.S.C. § 7401 et seq.), the Toxic Substances Control Act, as amended (15 U.S.C.
§ 2601 et seq.), the Emergency Planning and Community Right-to-Know Act of 1986,
(42 U.S.C. §§ 11001 et seq.), the Occupational Safety and Health Act of 1970, as
amended, (29 U.S.C. §§ 651 et seq.), the Safe Drinking Water Act (42 U.S.C. §§
300f et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
§ 136 et seq.), and any other analogous or similar federal, state or local laws
or ordinances, as each has been further amended, and any and all regulations
promulgated pursuant to such laws or ordinances.

 

4.5.          Title and Survey Matters. Within five (5) days following the
Effective Date of this Agreement, Seller shall, at Seller’s sole cost and
expense, furnish to Buyer a title report or commitment issued by the Escrow
Agent (the “Title Commitment”) with respect to the Property (with copies of all
instruments listed as exceptions to title). Seller has previously provided to
Buyer a copy of Seller’s most recent existing boundary survey of the Property
and a copy of the plat of the Property (collectively, the “Existing Survey”).
Buyer may elect, at Buyer’s sole cost and expense (subject to Section 8.2), to
obtain an updated survey of the Property showing, among other things, the
Improvements (the “Updated Survey”). Buyer shall have until (i) April 16, 2013
as to the Title Commitment, any exceptions to coverage set forth therein and the
Existing Survey, and (ii) the later of April 16, 2013 or five (5) days after
receipt of the Updated Survey, as to matters shown in the Updated Survey that
were not shown in the Existing Survey, to approve or disapprove matters
disclosed thereby and to give written notice to Seller of any disapproval
thereof, indicating in reasonable detail the nature and reasons for Buyer’s
objection; and failure to give such notice of disapproval shall constitute
Buyer’s approval of all such matters. In the event Buyer so notifies Seller of
Buyer’s disapproval of Title Commitment or survey matters, Seller may elect (but
shall have no obligation whatsoever) to attempt to cure any disapproved matter
within thirty (30) days from receipt of such notice (the “Title Cure Period”),
in which event the Closing, if it otherwise is scheduled to occur earlier, shall
be extended until the earlier of thirty (30) days after receipt of such notice
or five (5) business days after such matter is cured. Within five (5) business
days after receiving Buyer’s notice (the “Seller’s Title Notice Period”), Seller
shall notify Buyer if Seller intends to attempt to effectuate such cure;
provided that Seller shall be obligated to remove, pay and/or satisfy prior at
Closing any liens against the Property granted or caused by Seller and any
mechanic’s or materialman’s lien not caused by Buyer or its agents or any
judgment docketed, filed or recorded against the Property; provided, however,
any lien or judgment filed or recorded against the Property may be satisfied for
the purposes hereof by “insuring around” or providing a surety bond that is
sufficient to allow the Title Company to issue the Owner Policy of Title
Insurance without exceptions for such matters. Notwithstanding the foregoing,
Seller shall not be obligated to satisfy at closing any liens against the
Property for a liquidated amount that are in excess of $200,000 other than any
mortgage(s) or other security instruments encumbering the Property which shall
be paid in full from the proceeds of the sale unless, with the consent of Buyer,
the mortgage is assumed or transferred to Buyer. In the event that Seller fails
to give such notice of its intention to attempt to effectuate such cure within
Seller’s Title Notice Period or give Buyer notice that Seller will not attempt
to effectuate such cure, Buyer may, within five (5) business days after the
expiration of the Seller’s Title Notice Period, terminate this Agreement by
notice to Seller in which event the Deposit shall be returned to Buyer, provided
if Buyer does not so terminate this Agreement within five (5) business days
after the expiration of the Seller’s Title Notice Period, Buyer shall be deemed
to have waived objection to any such Title Commitment or survey matters and
agreed to accept title subject thereto, without reduction in the Purchase Price.
In the event Seller gives such notice of its intention to attempt to effectuate
such cure and thereafter fails to actually effectuate such cure (in a manner
reasonably acceptable to Buyer) within the Title Cure Period, Buyer’s sole
rights with respect thereto shall be to terminate this Agreement prior to
Closing, in which event the Deposit shall be returned to Buyer; provided if
Buyer does not so terminate this Agreement prior to Closing, Buyer shall be
deemed to have waived objection to any such Title Commitment or survey matters
and agreed to accept title subject thereto, without reduction in the Purchase
Price.

 

10

 

 

If, (i) as the result of any change or event occurring after the date of the
initial Title Commitment (other than a change resulting from Seller’s cure of
objection previously made by Buyer), the Escrow Agent issues any update to the
Title Commitment to add or modify, in any material respects, requirements or
exceptions or to modify, in any material respects, the conditions to obtaining
any endorsement requested by Buyer, or (ii) as the result of any change or event
occurring after the date of the Updated Survey (other than a change resulting
from Seller’s cure of objection previously made by Buyer), the surveyor modifies
the Updated Survey in any material respect, then Buyer shall promptly notify
Seller of any objections to such revisions, but in no event later than five (5)
business days after Buyer’s receipt of said update, in which event the same
procedures for response, cure, extension of Closing, termination and waiver set
forth above, as applicable, shall apply to such new objections.

 

5.          Failure of Conditions. In the event Seller shall not be able to
convey title to the Property on the date of Closing in accordance with the
provisions of this Agreement, and Buyer has performed and is not in breach or
default hereunder, then Buyer shall have the option, exercisable by written
notice to Seller at or prior to Closing, of (1) accepting at Closing such title
as Seller is able to convey and/or waiving any unsatisfied condition precedent,
with no deduction from or adjustment of the Purchase Price, or (2) declining to
proceed to Closing. In the latter event, except as expressly set forth herein,
all obligations, liabilities and rights of the parties under this Agreement
shall terminate, and the Deposit (together with interest thereon) shall be
returned to Buyer and Seller shall pay to Buyer the Survey Reimbursement Amount
(as defined below). Seller has advised Buyer that it is obligated to obtain a
final survey of the Property that complies with the survey requirements on
Exhibit L attached hereto. If Buyer elects to obtain an Updated Survey, the
Updated Survey substantially complies with the requirements of Exhibit L and
Buyer elects to terminate this Agreement prior to the expiration of the
Inspection Period as provided in Section 4.4.2 or 4.5 or because of the failure
of any condition to Buyer’s obligations in Section 4 above, Seller will
reimburse Buyer for the costs of the Updated Survey (the “Survey Reimbursement
Amount”).

 

11

 

 

6.           Pre-Closing Matters.

 

6.1.          Construction of the Improvements. Seller shall complete
construction of the Improvements in a good, workmanlike and timely manner, in
substantial conformance with the Plans and Specifications, and in substantially
the same fit and finish as Buildings 1 through 4. During business hours and with
at least twenty-four hours’ prior notice to Seller, Buyer shall have the right
to come onto the Property for the purpose of inspecting the construction of the
Improvements so long as such inspections are carried out in a manner that does
not interfere with Seller or the contractors and subcontractors performing the
work. Seller shall exercise commercially reasonable efforts to obtain and
provide to Buyer an assignment of warranty from the general contractor for the
Improvements, and shall notify buyer no later than five (5) business days prior
to Closing if it will be unable to obtain such an assignment.

 

6.2.          Contracts. From the Effective Date through Closing, Seller will
comply with its material obligations under the Contracts. Buyer shall give
notice to Seller on or before the expiration of the Inspection Period of the
Contracts which are terminable but which Buyer elects to not continue after
Closing, and Seller shall take such steps as are necessary to terminate such
Contracts (to the extent terminable) at or before Closing with the Buyer being
obligated to pay (and to indemnify Seller from) any termination fees or other
charges resulting from such termination. All Contracts not so terminated
(collectively, the “Assigned Contracts”) shall be assigned to and assumed by
Buyer at Closing, excluding, however, any Contracts relating to the construction
of the Improvements, such as, by way of example but not limitation, Contracts
with architects, engineers, design consultants, subcontractors, vendors and
material suppliers. Seller shall be responsible for obtaining all consents from
contracting parties as necessary under the terms of the Assigned Contracts to
effect valid and enforceable assignments of the Assigned Contracts to Buyer;
provided, however, if Seller is unable to obtain the consent to assign any
Contract that by its terms requires such consent, Seller shall have the right to
terminate such Contract rather than assign it to Buyer. From and after the
Effective Date of this Agreement, Seller shall provide Buyer with copies of any
new Contracts. From and after the Effective Date of this Agreement, Seller shall
not enter into any new Contracts that cannot be terminated upon thirty (30)
days’ notice, without the prior written consent of Buyer, which consent shall
not be unreasonably withheld, conditioned or delayed. Buyer shall be deemed to
have consented to any proposed new Contract if Buyer has not responded within
five (5) business days after Seller's request for consent thereto.
Notwithstanding the foregoing, Seller shall terminate its contract with
Riverstone Residential (“Property Manager”) at the Closing and Buyer shall enter
into a new property management agreement with Property Manager whereby Property
Manager will continue to manage the Property until it achieves an occupancy rate
of 90% unless sooner terminated for cause.

 

6.3.          Leases. From the Effective Date through Closing, Seller will
comply with its material obligations under the Leases. All new Leases or any
amendment, modification, renewal or extension of a Lease entered into after the
expiration of the Property Inspection Period shall be on Seller’s standard lease
form consistent with Seller's past practices at the Property.

 

12

 

 

6.4.          No Marketing of Property. Seller shall not enter into any contract
or other written agreement for sale of the Property with any other party.

 

6.5.          No Liens on Property. Except for the existing financing secured by
a lien on the Property (which will be paid in full at the Closing), Seller shall
not voluntarily create any liens, easements or other conditions affecting any
portion of the Property without the prior written consent of Buyer, which shall
not be unreasonably withheld, conditioned or delayed.

 

6.6.          Operation and Maintenance of Improvements; Removal of Personal
Property. From the Effective Date through Closing, Seller shall operate and
maintain those portion of the Improvements with respect to which construction
has been completed substantially in their present condition (ordinary wear and
tear and casualty excepted) and in a manner consistent with Seller’s operation
and maintenance of the Improvements during Seller’s period of ownership. From
the Effective Date through Closing, Seller will not remove any Personalty from
the completed Apartment Units except as may be required for necessary repair or
replacement, and replacement shall be of approximately equal quality and
quantity as the removed item of Personalty.

 

6.7.          Insurance. From the Effective Date through Closing, Seller shall
keep the Property insured under its current policies against fire and other
hazards and commercial general liability insurance in accordance with its
obligations under the existing construction loan encumbering the Property.

 

6.8.          Indemnities.

 

6.8.1.         Seller’s Indemnity. To the full extent permitted by applicable
law, Seller shall defend, indemnify and hold harmless Buyer from and against any
and all accidents, injuries, claims, demands, suits, damages, losses,
liabilities and expenses, including attorneys’ and experts’ fees and expenses,
arising out of, in connection with or caused by the negligent acts, omissions of
Seller, provided that the underlying accident, injury, claim, demand, suit,
damage, loss, liability or expense arose or occurred prior to Closing.

 

6.8.2.         Buyer’s Indemnity. To the full extent permitted by applicable
law, Buyer shall defend, indemnify and hold harmless Seller from and against any
and all accidents, injuries, claims, demands, suits, damages, losses,
liabilities and expenses, including attorneys’ and experts’ fees and expenses,
arising out of, in connection with or caused by the negligent acts, omissions of
Buyer, provided that the underlying accident, injury, claim, demand, suit,
damage, loss, liability or expense arose or occurred after Closing.

 

Notwithstanding anything else herein, the provisions of this Section 6.8 shall
survive Closing.

 

13

 

 

6.9.          Compliance. From the Effective Date through Closing, Seller shall
comply in all material respects with all laws, ordinances, orders, regulations
and requirements applicable to the Property. After the Effective Date, Seller
will promptly provide Buyer with a copy of any written notice received from any
governmental agency or other body of any existing violations of any federal,
state, county or municipal laws, ordinances, orders, codes, regulations or
requirements affecting the Real Property such written notice received.

 

7.           Closing; Deliveries.

 

7.1.          Time of Closing. The Closing shall take place on the first
business day that is no later than thirty (30) days after the Completion Date
(as defined below), subject, however, to extension pursuant to Section 4.5
and/or Section 7.1.1, at the offices of the Escrow Agent, unless otherwise
agreed to in writing by both Seller and Buyer. The term “Completion Date” shall
mean the date that Seller delivers to Buyer copies of permanent certificate(s)
of occupancy from the applicable governmental authorities having jurisdiction
over the Property and the Improvements covering all of the Apartment Units and
other Buildings at the Property. In the event Seller has not delivered to Buyer
copies of permanent certificate(s) of occupancy from the applicable governmental
authorities having jurisdiction over the Property and the Improvements covering
all of the Apartment Units and other Buildings at the Property by September 30,
2013 (the “Outside Date”), all obligations, liabilities and rights of the
parties under this Agreement shall terminate and the Deposit (together with
interest thereon) shall be returned to Buyer.

 

7.1.1           If Seller has been unable to complete normal and customary
“punch list” items, obtain all mechanics’ and materialmen’s lien releases and
any other matters necessary for the Title Company to issue the Owner Policy of
Title Insurance within thirty (30) days after the Completion Date, Seller shall
have the one time right to extend the Closing for up to thirty (30) additional
days to complete such matters but not beyond the Outside Date.

 

7.2.        Seller Deliveries. At Closing, Seller shall deliver to Escrow Agent
the following:

 

7.2.1.          A limited warranty deed (the "Deed") to the Real Property from
Seller, duly executed and acknowledged by Seller and substantially in the form
attached hereto as Exhibit D, subject only to such title matters as are approved
pursuant to Section 4.5 and in the event the legal description provided in the
survey differs from the legal description provided in seller’s vesting deed, at
Buyer’s request, Seller shall provide a quitclaim deed for the legal description
set forth in the survey.

 

7.2.2.          A bill of sale for the Personalty from Seller, substantially in
the form attached hereto as Exhibit E, duly executed by Seller.

 

7.2.3.          An assignment and assumption of Leases, Contracts and Security
Deposits (the "Assignment and Assumption of Leases, Contracts and Security
Deposits") from Seller, substantially in the form attached hereto as Exhibit F,
duly executed by Seller.

 

7.2.4.          An assignment of the Intangible Property (the “Assignment of
Intangible Property”) from Seller, substantially in the form attached hereto as
Exhibit G, duly executed by Seller.

 

14

 

 



7.2.5.          An owner's affidavit or any other document sufficient for the
Buyer's title insurer to issue, without extra charge, an owner’s policy of title
insurance free of any exceptions for unfiled mechanics’ or materialmen’s liens
for work performed by Seller (but not any tenants) prior to Closing, or for
rights of parties in possession other than pursuant to the Leases and covering
the “gap”.

 

7.2.6.          A Non-Foreign Affidavit as required by the Foreign Investors in
Real Property Tax Act (“FIRPTA”), as amended, in the form of Exhibit H, duly
executed by Seller.

 

7.2.7.          Keys or combinations to all locks at the Property. Buyer hereby
acknowledges and agrees that Seller shall be permitted to make the items
described in this Section 7.2.7. available to Buyer at the Property in lieu of
delivering them to Escrow Agent.

 

7.2.8.          Originals of the Leases and copies of lease files at the Real
Property, and originals of any Assigned Contracts. Buyer hereby acknowledges and
agrees that Seller shall be permitted to make the items described in this
Section 7.2.8. available to Buyer at the Property in lieu of delivering them to
Escrow Agent.

 

7.2.9.          Originals of the Plans and Specifications and, to the extent in
Seller’s possession, all warranties relating to the construction of the
Improvements and any fixtures and equipment. Buyer agrees that Seller shall be
permitted to make the items described in this Section 7.2.9. available to Buyer
at the Property in lieu of delivering them to Escrow Agent.

 

7.2.10.        If applicable, the Letter of Credit.

 

7.2.11.        Evidence of the existence, organization and authority of Seller
and of the authority of the persons executing documents on behalf of Seller
reasonably satisfactory to the Buyer and the title company and the underwriter
for the title policy;

 

7.2.12.        Evidence that Seller’s existing management contract with Property
Manager related to the Property has been terminated.

 

7.2.13.        A bring down certificate reaffirming as of Closing all of the
representations and warranties of Seller contained herein, as amended by the
Disclosed Information, executed by Seller.

 

7.2.14.        An updated, certified Rent Roll dated no earlier than five (5)
business days prior to the Closing.

 

7.2.15.        All written consents from contracting and other interested
parties as necessary to effect valid and enforceable assignment of the Assigned
Contracts (not otherwise terminated) to Buyer, including assignment of the
general contractor’s warranty for the Improvements pursuant to Section 6.1,
unless waived by Buyer.

 

15

 

 

7.2.16.        Final affidavits of payment and waivers or releases of liens, in
form acceptable to the Title Company and Bank of America, N.A. (the construction
lender), from the architect and general contractor for the Improvements, and
final waivers or releases of liens from all subcontractors providing work that
exceeds $100,000 in value or for whom Seller’s construction lender requires
final waivers or releases of liens.

 

7.2.17.        Owner Policy of Title Insurance conforming to the requirements of
this Agreement and showing no exception for mechanics and materialmen liens.

 

7.2.18.        All other instruments and documents reasonably required to
effectuate this Agreement and the transactions contemplated thereby.

 

7.3.        Buyer Deliveries. At Closing, Buyer shall deliver to Escrow Agent
the following:

 

7.3.1.          In accordance with Seller’s instructions, a wire transfer in the
amount required under Section 2.5 hereof (subject to the adjustments provided
for in this Agreement).

 

7.3.2.          The Assignment and Assumption of Leases, Contracts and Security
Deposits, duly executed by Buyer.

 

7.3.3.          The Assignment of Intangible Property, duly executed by Buyer.

 

7.3.4.          All other instruments and documents reasonably required to
effectuate this Agreement and the transactions contemplated thereby.

 

8.           Apportionments; Taxes; Expenses.

 

8.1.        Apportionments. Seller shall deliver to Buyer a draft settlement
statement reflecting the proration of amounts relating to the Property on or
before three (3) business days prior to Closing.

 

8.1.1.          Taxes and Operating Expenses. All real estate taxes, charges and
assessments affecting the Property (“Taxes”), association dues, charges and
assessments, all charges for water, electricity, sewer rental, gas, telephone
and all other utilities (“Operating Expenses”) shall be prorated on a per diem
basis as of the date of Closing. Taxes shall be prorated based on the assessed
value of the Property immediately prior to the conveyance of the Property to
Buyer. Buyer acknowledges that the taxes for the current tax year will be based
on the assessment attached here as Exhibit K and taxes for the next succeeding
tax year shall be based on the Purchase Price. Buyer shall be entitled to all
income and responsible for all expenses for the period beginning at 12:01 a.m.
(Eastern Time Zone (U.S.A.)) on the date of Closing, except as set forth herein.
If any Operating Expenses cannot be conclusively determined as of the date of
Closing, the same shall be adjusted at Closing based upon the most recently
issued bills thus far, and shall be re-adjusted when and if final bills are
issued. Buyer hereby agrees to assume all non-delinquent assessments affecting
the Property, whether special or general.

 

16

 

  

Taxes for all years prior to the year in which Closing occurs shall be paid
solely by Seller at or prior to Closing. Seller is not presently prosecuting tax
abatement proceedings with respect to the Property.

 

8.1.2.          Rent. Except for delinquent rent, all rent (which shall include
any other amounts owed by tenants under their respective leases) received under
the Leases shall be prorated to the date of Closing. Delinquent rent shall not
be prorated but shall remain the property of Seller. Payments received from
tenants from and after the date of Closing shall be applied first to rents then
due for the current period but not yet paid, then to any period after the date
of Closing and then to delinquent rents, if any, in inverse order of maturity.
Buyer shall use reasonable efforts to collect delinquent rents for the benefit
of Seller, and shall cooperate with Seller in the collection of any delinquent
amounts, but shall not be required to terminate any Leases or evict any tenants.

 

8.1.3.          Charges under Assigned Contracts. The unpaid monetary
obligations of Seller with respect to any of the Assigned Contracts shall be
prorated on a per diem basis as of the date of Closing.

 

8.1.4.          Security Deposits. The Security Deposits (together with any
accrued interest thereon as may be required by law or contract) shall be
credited to Buyer as of the date of Closing, and to the extent Seller has any
Security Deposits held in the form of a letter of credit, such letters of credit
shall be assigned to Buyer as of Closing.

 

8.1.5.          Correction of Prorations. In the event any prorations,
apportionments, adjustments, or computation shall prove to be incorrect for any
reason (including errors or omissions), then either party shall be entitled to
an adjustment to correct the same within thirty (30) days after written notice
to the other party, provided that all such adjustments shall be made, if at all,
on or before a date which is ninety (90) days after the Closing. There shall be
no adjustments to Taxes prorated at Closing which proration shall be final.

 

8.1.6.          Survival. The provisions of this Section 8.1 shall survive the
Closing to the extent any monies may be payable pursuant to this Section 8.1 to
either party subsequent to the transfer of title to the Property to Buyer.

 

8.2.          Closing Costs. Seller shall pay any transfer, documentary stamp
and other taxes, the base premium for an Owner Policy of Title Insurance and one
half (1/2) of the costs and fees of the Escrow Agent. Buyer shall pay all other
title insurance costs (including costs of endorsements), all costs that Buyer
incurs to update the survey, the costs of its due diligence studies and reports,
recording costs or other charges imposed upon recordation of the Deed, brokerage
commissions owed pursuant to Section 14 below and one half (1/2) of the costs
and fees of the Escrow Agent. Seller and Buyer shall each pay the costs of its
own counsel.

 

17

 

 

8.3.          Post-Closing Rights of Seller. Seller previously deposited a
letter of credit with The Daniel Island Company, Inc. in connection with its
purchase of the Land (“Seller’s LOC”) which is to be returned to Seller upon
completion of the Improvements. In addition, prior to Closing, Seller will
deliver to the City of Charleston a two-year warranty bond (the “Road Bond”) in
connection with its dedication of a street constructed by Seller situated on the
Land. Seller shall provide Buyer with a copy of the Road Bond prior Closing.
Nothing in this Agreement is intended to convey or grant to Buyer any rights to
Seller’s LOC or the Road Bond and Seller shall retain all rights thereto. The
provisions of this Section 8.3 shall survive the Closing and shall continue
thereafter.

 

9.           Damage or Destruction; Condemnation; Insurance.

 

If at any time prior to the date of Closing there is damage or destruction to
the Property, the cost for repair of which exceeds $1,000,000.00, as reasonably
determined by Buyer and Seller, or if all or any portion of the Property is
condemned or taken by eminent domain proceedings by any public authority, then,
at Buyer’s option, this Agreement shall terminate, and the Deposit shall be
returned to Buyer, and except as expressly set forth herein, neither party shall
have any further liability or obligation to the other hereunder.

 

If there is any damage or destruction or condemnation or taking, regardless of
the cost of any repair, and if Buyer elects not to terminate this Agreement as
therein provided, then (1) in the case of a taking, all condemnation proceeds
paid or payable to Seller shall belong to Buyer and shall be paid over and
assigned to Buyer at Closing; and (2) in the case of a casualty, Seller shall
assign to Buyer all rights to any insurance proceeds paid or payable under the
applicable insurance policies, less any costs of collection and any sums
expended in restoration, and the Seller’s deductible shall be a credit to Buyer
against the Purchase Price.

 

10.         Remedies.

 

10.1.        Buyer Default. In the event Buyer breaches or fails, without legal
excuse to complete the purchase of the Property or to perform its obligations
under this Agreement, then Seller shall, as its sole remedy therefor, be
entitled to receive the Deposit, plus all interest earned and accrued thereon,
as liquidated damages (and not as a penalty) in lieu of, and as full
compensation for, all other rights or claims of Seller against Buyer by reason
of such default. Thereupon this Agreement shall terminate and the parties shall
be relieved of all further obligations and liabilities hereunder, except as
expressly set forth herein. Buyer and Seller acknowledge that the damages to
Seller resulting from Buyer’s breach would be difficult, if not impossible, to
ascertain with any accuracy, and that the liquidated damage amount set forth in
this Section represents both parties’ best efforts to approximate such potential
damages.

 

10.2.        Seller Default. In the event Seller breaches or fails, without
legal excuse, to complete the sale of the Property or to perform its obligations
under this Agreement, Buyer may, as its sole remedies therefor, subject to the
next paragraph of this Section 10.2, either (i) enforce specific performance of
this Agreement against Seller, or (ii) terminate this Agreement, receive a
return of the Deposit and be paid by Seller Buyer’s actual and verifiable third
party out-of-pocket costs relating directly to this transaction, in an amount
not to exceed $150,000.00; provided, however, if Seller’s breach or failure to
complete the sale of the Property is intentional, deliberate and willful, in
addition to the foregoing, Seller shall reimburse Buyer the sum of any
non-refundable commitment or rate lock fee paid by Buyer in connection with its
financing of the Property, not to exceed one percent (1%) of the Purchase Price.
In the latter case (foregoing clause (ii) of this Section 10.2), if requested by
Seller in writing, Buyer shall deliver to Seller copies of the documents as set
forth in the last sentence of the first paragraph of Section 4.4. In the event
of any material breach by Seller of any such representations or warranties or
any other material breach by Seller of any other provision of this Agreement or
any agreement delivered in connection herewith (other than the Deed) discovered
after Closing, Seller shall be liable only for direct and actual damages
suffered by Buyer on account of Seller's breach, up to the applicable limits
described hereunder, and shall in no event be liable for any indirect,
consequential or punitive damages on account of Seller’s breach of any
representation or warranty contained in this Agreement.

 

18

 

  

11.         Confidentiality. Buyer agrees to keep confidential and not to use,
other than in connection with its determination whether to proceed with the
purchase of the Property in accordance with Section 4.4 hereof, any of the
documents, material or information regarding the Property supplied to Buyer by
Seller or by any third party at Seller’s request, including, without limitation
any environmental site assessment reports furnished to Buyer except to Buyer’s
consultants on a “need to know” basis. In addition, prior to and after the
Closing, neither Buyer nor Seller shall not issue any press release or other
information to the public regarding the transaction contemplated herein, except
as may be expressly approved in advance by the other party. Notwithstanding the
foregoing, Buyer and Seller shall be permitted to make such disclosures as are
required by the law, including the securities laws and laws relating to
financial reporting. Each party agrees to indemnify and hold harmless the other
party from and against any and all losses, damages, claims and liabilities of
any kind (including, without limitation, reasonable attorneys’ fees) arising out
of such party’s breach of this Section 11. The provisions of this Section 11
shall survive the Closing or earlier termination of this Agreement.

 

12.         Possession. Possession of the Property shall be surrendered to Buyer
at Closing, subject only to the rights of tenants under the Leases, in the same
condition as it is in now, reasonable wear and tear excepted.

 

13.         Notices. All notices and other communications provided for herein
shall be in writing and shall be sent to the address set forth below (or such
other address as a party may hereafter designate for itself by notice to the
other parties as required hereby) of the party for whom such notice or
communication is intended:

 

13.1.        If to Seller:

 

Talison Row Associates, LP

201 South Tryon Street, Suite 550

Charlotte, NC 28202

Attention: Stephen McClure

Email: Smcclure@Spectrum-Properties.com

Fax No.: (704) 358-9099

  

With a copy to:

 

Sarofim Realty Advisors Co.

8115 Preston Road, Suite 400

 

19

 

 

Dallas, TX 75225

Attention: Scott Robinson and Michael Doramus

Email: srobinson@sraco.com and mdoramus@sraco.com

Fax No.: (214) 692-4201

 

With a copy to:

 

Ralph G. Santos

Greenberg Traurig, LLP

Suite 5200

2200 Ross Avenue

Dallas, TX 75201

E-mail: santosr@gtlaw.com

Fax No.: (214) 665-5931

 

If to Buyer:

 

Trade Street Operating Partnership, LP

19950 W. Country Club Drive, Suite 801

Aventura, Florida 33180

Attention: Greg Baumann 

Email: GBaumann@Trade-Street.com

Fax No.: (786) 248-3679
 

With a copy to:

 

Bass, Berry & Sims, PLC

100 Peabody Place, Suite 900

Memphis, Tennessee 38103

Attention: T. Gaillard Uhlhorn

E-mail: guhlhorn@bassberry.com

Fax No.: (901) 543-5999

 

If to the Escrow Agent to:

 

Scott Mansfield

Vice President/Underwriting Counsel
Chicago Title
200 South Tryon Street, Suite 800
Charlotte, NC  28202
704-319-7087 (direct)
704-965-4422 (cell)
scott.mansfield@ctt.com


 

20

 

 

Any such notice or communication shall be sufficient if sent by registered or
certified mail, return receipt requested, postage prepaid; by hand delivery; by
overnight courier service; by facsimile transmission (provided that such
facsimile transmission is confirmed by the sender by delivery service or by mail
in the manner previously described within 24 hours after such transmission is
sent); or by or electronic mail (provided that such electronic mail transmission
is confirmed by the sender by delivery service or by mail in the manner
previously described within 24 hours after such transmission is sent). Any such
notice or communication shall be effective when delivered or when delivery is
refused. Notice given by electronic mail in accordance herewith shall be
effective upon the entrance of such electronic mail into the sender’s
information processing system.

 

14.         Brokers. Buyer and Seller each represents to the other that it has
not dealt with any broker or agent in connection with this transaction other
than Apartment Realty Advisors (ARA), to whom Buyer shall pay a commission
according to separate agreement. Each party hereby indemnifies and holds
harmless the other party from all loss, cost and expense (including reasonable
attorneys’ fees) arising out of a breach of its representation or undertaking
set forth in this Section 14. The provisions of this Section 14 shall survive
Closing or the termination of this Agreement.

 

15.         Escrow Agent. Escrow Agent shall hold the Deposit in accordance with
the terms and provisions of this Agreement, subject to the following:

 

15.1.        Obligations. Escrow Agent undertakes to perform only such duties as
are expressly set forth in this Agreement and no implied duties or obligations
shall be read into this Agreement against Escrow Agent.

 

15.2.        Reliance. Escrow Agent may act in reliance upon any writing or
instrument or signature which it, in good faith, believes, and any statement or
assertion contained in such writing or instrument, and may assume that any
person purporting to give any writing, notice, advice or instrument in
connection with the provisions of this Agreement has been duly authorized to do
so. Escrow Agent shall not be liable in any manner for the sufficiency or
correctness as to form, manner and execution, or validity of any instrument
deposited in escrow, nor as to the identity, authority, or right of any person
executing the same, and Escrow Agent’s duties under this Agreement shall be
limited to those provided in this Agreement.

 

15.3.        Indemnification. Unless Escrow Agent discharges any of its duties
under this Agreement in a negligent manner or is guilty of willful misconduct
with regard to its duties under this Agreement, Seller and Buyer shall indemnify
Escrow Agent and hold it harmless from any and all claims, liabilities, losses,
actions, suits or proceedings at law or in equity, or other expenses, fees, or
charges of any character or nature, which it may incur or with which it may be
threatened by reason of its acting as Escrow Agent under this Agreement; and in
such connection Seller and Buyer shall indemnify Escrow Agent against any and
all expenses including reasonable attorneys’ fees and the cost of defending any
action, suit or proceeding or resisting any claim in such capacity.

 

21

 

 

15.4.        Disputes. If the parties (including Escrow Agent) shall be in
disagreement about the interpretation of this Agreement, or about their
respective rights and obligations, or the propriety of any action contemplated
by Escrow Agent, or the application of the Deposit, Escrow Agent shall hold the
Deposit until the receipt of written instructions from both Buyer and Seller or
a final order of a court of competent jurisdiction. In addition, in any such
event, Escrow Agent may, but shall not be required to, file an action in
interpleader to resolve the disagreement. Escrow Agent shall be indemnified for
all costs and reasonable attorneys’ fees in its capacity as Escrow Agent in
connection with any such interpleader action and shall be fully protected in
suspending all or part of its activities under this Agreement until a final
judgment in the interpleader action is received.

 

15.5.        Counsel. Escrow Agent may consult with counsel of its own choice
and have full and complete authorization and protection in accordance with the
opinion of such counsel. Escrow Agent shall otherwise not be liable for any
mistakes of fact or errors of judgment, or for any acts or omissions of any
kind, unless caused by its negligence or willful misconduct.

 

15.6.        Interest. All deposits into the escrow shall be held by the Escrow
Agent in an interest bearing account. All interest earned on the Deposit shall
be deemed to be part of the Deposit and shall accrue to the benefit of Buyer
except to the extent the Deposit becomes payable to Seller pursuant to Section
10.1. In such event the interest earned on the Deposit shall accrue to the
benefit of the Seller.

 

16.         Representations of Buyer. Buyer represents and warrants that:

 

16.1.        Authority. Buyer is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware, prior to
Closing will be duly qualified to transact business in the State of South
Carolina and has all requisite power and authority to enter into this Agreement
and to perform its obligations hereunder. The execution and delivery of this
Agreement by Buyer has been duly authorized.

 

16.2.        No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder on the part of Buyer
does not and will not violate any applicable law, ordinance, statute, rule,
regulation, order, decree or judgment, conflict with or result in the breach of
any material terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge, or encumbrance upon any of the
property or assets of the Buyer by reason of the terms of any contract,
mortgage, lien, lease, agreement, indenture, instrument or judgment to which
Buyer is a party or which is or purports to be binding upon Buyer or which
otherwise affects Buyer, which will not be discharged, assumed or released at
Closing. No action by any federal, state or municipal or other governmental
department, commission, board, bureau or instrumentality is necessary to make
this Agreement a valid instrument binding upon Buyer in accordance with its
terms.

 

16.3.        Source of Funds. Buyer acknowledges and agrees that its obligations
hereunder are not contingent upon Buyer obtaining financing for the purchase of
the Property.

 

22

 

  

17.         Miscellaneous.

 

17.1.        Assignability. Buyer may not assign or transfer all or any portion
of its rights or obligations under this Agreement to any other individual,
entity or other person without first obtaining the prior written consent of
Seller, provided, no later than twenty (20) days after the Completion Date,
Buyer may assign its rights and obligations under this Agreement without
Seller’s consent to any entity that is controlling, controlled by or under
common control with Buyer so long as Buyer gives Seller written notice of such
assignment. No assignment or transfer by Buyer will (i) be permitted if such
assignment or transfer would, in Seller’s reasonable opinion, cause this
transaction to violate any provision of applicable law, (ii) not release Buyer
from its obligations under this Agreement, or (iii) obligate Seller to change or
obtain any document previously issued to or in the name of Buyer to reflect
assignee in lieu of Buyer.

 

17.2.        No Third-Party Beneficiaries. This Agreement is not intended, and
shall not be interpreted or construed, to give rise to any third-party
beneficiary or create any right, claim, defense, cause of action or contractual
relationship, of any kind between any persons or entities other than Buyer and
Seller.

 

17.3.        Governing Law; Bind and Inure. This Agreement shall be governed by
the law of the State of South Carolina and shall bind and inure to the benefit
of the parties hereto and their respective heirs, executors, administrators,
successors, assigns and personal representatives.

 

17.4.        Recording. Neither this Agreement nor any notice or memorandum
hereof shall be recorded in any public land record. A violation of this
prohibition shall constitute a material breach entitling the non-breaching party
to terminate this Agreement.

 

17.5.        Time of the Essence. Time is of the essence of this Agreement.

 

17.6.        Headings. The headings preceding the text of the paragraphs and
subparagraphs hereof are inserted solely for convenience of reference and shall
not constitute a part of this Agreement, nor shall they affect its meaning,
construction or effect.

 

17.7.        Counterparts. This Agreement may be executed simultaneously in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

17.8.        Exhibits. All Exhibits which are referred to herein and which are
attached hereto or bound separately and initialed by the parties are expressly
made and constitute a part of this Agreement.

 

17.9.        Survival. Unless otherwise expressly stated in this Agreement, each
of the warranties and representations of Seller and Buyer shall survive the
Closing and delivery of the deed and other closing documents by Seller to Buyer,
and shall not be deemed to have merged therewith; provided, however, that any
suit or action for breach of any of the representations or warranties set forth
herein must be commenced within nine (9) months shall be deemed irrevocably
waived and further provided that any recourse sought under such suit or action
shall be limited to the maximum aggregate amount of Seven Hundred Fifty Thousand
Dollars ($750,000.00) and no action may be taken with respect to any greater
amounts or other assets of Seller. Unless expressly made to survive, all
obligations and covenants of Seller contained herein shall be deemed to have
been merged into the Deed and shall not survive the Closing. Seller agrees to
maintain its entity existence for nine (9) months after Closing.

 

23

 

  

17.10.      Use of Proceeds to Clear Title. To enable Seller to make conveyance
as herein provided, Seller may, at the time of Closing, use the Purchase Price
or any portion thereof to clear the title of any or all encumbrances or
interests, provided that provision reasonably satisfactory to Buyer’s attorney
is made for prompt recording of all instruments so procured in accordance with
conveyancing practice in the jurisdiction in which the Property is located.

 

17.11.      Submission not an Offer or Option. The submission of this Agreement
or a summary of some or all of its provisions for examination or negotiation by
Buyer or Seller does not constitute an offer by Seller or Buyer to enter into an
agreement to sell or purchase the Property, and neither party shall be bound to
the other with respect to any such purchase and sale until a definitive
agreement satisfactory to the Buyer and Seller in their sole discretion is
executed and delivered by both Seller and Buyer.

 

17.12.      Entire Agreement; Amendments. This Agreement and the Exhibits hereto
set forth all of the promises, covenants, agreements, conditions and
undertakings between the parties hereto with respect to the subject matter
hereof, and supersede all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
except as contained herein. This Agreement may not be changed orally but only by
an agreement in writing, duly executed by or on behalf of the party or parties
against whom enforcement of any waiver, change, modification, consent or
discharge is sought.

 

17.13.      Rule 3.14 Audit. Until Closing and for a period of one year
following the Closing Date, Seller agrees to provide to Purchaser and
Purchaser’s accountants existing non-confidential and non-proprietary accounting
and financial materials relating solely to Seller’s operation of the Property
(including, without limitation, bank statements, rent rolls and property-level
accounting records) reasonably requested by Purchaser for the purpose of
preparing a property-level Statement of Revenues and Certain Expenses (“Rule
3-14 Financials”) as required by Rule 3-14 of Securities and Exchange Commission
Regulation S-X and sufficient to support an audit opinion by an independent
accounting firm with respect to the Rule 3-14 Financials; provided, that Seller
shall not be required to prepare or compile any materials nor shall Seller be
required to incur any third party costs or expenses in connection therewith nor
shall Seller be required to make any representations or warranties with respect
to such information beyond a customary representation letter reasonably
requested by any accounting firm engaged by Purchaser to deliver its auditors
report with respect to the Rule 3-14 Financials. Buyer acknowledges and agrees
that the foregoing accounting and financial materials to be provided by Seller
does not include any information or materials relating to the acquisition of the
Real Property by Seller or the construction of the Improvements by Seller and is
to be limited solely to information regarding the Property after it was placed
into operation.

 

24

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

SELLER:       TALISON ROW ASSOCIATES, LP   a Delaware limited partnership      
    By: Talison Row Development, LLC,     a Delaware limited liability company,
    its general partner             By: /s/ Darryl Dewberry     Name:   Darryl
Dewberry     Title:   Manager           BUYER:       TRADE STREET OPERATING
PARTNERSHIP, LP,   a Delaware limited partnership           By: Trade Street OP
GP, LLC,     a Delaware limited liability company,     its general partner      
    By: Trade Street Residential, Inc.,     a Maryland corporation,     its sole
member             By: /s/ Bert Lopez     Name:   Bert Lopez     Title:  
COO/CFO           ESCROW AGENT:       CHICAGO TITLE INSURANCE COMPANY          
By: /s/ M. Scott Mansfield     Name: M. Scott Mansfield     Title: V.P.  

 

25

 

 

List of Exhibits

 

Exhibit A - Description of Land Exhibit B - List of Plans and Specifications
Exhibit C - Letter of Credit Requirements Exhibit D - Form of Deed Exhibit E -
Form of Bill of Sale Exhibit F - Form of Assignment and Assumption of Leases,
Contracts and     Security Deposits Exhibit G - Form of Assignment of Intangible
Property Exhibit H - Form of Non-Foreign Affidavit Exhibit I - Form of Rent Roll
Exhibit J - Form of Operating Statements Exhibit K - Tax Assessment Exhibit L -
Construction Lender’s Survey Requirements

 

 

26

 

  

EXHIBIT A

 

Description of Land

 

 

 

 

EXHIBIT B

 

List of Plans and Specifications 

 

                                                                               
   

  

1

 

 

                                                                               
   

  

2

 



 

EXHIBIT C

 

Letter of Credit Requirements

 

Buyer must deliver to Seller an unconditional, irrevocable standby letter of
credit (“Letter of Credit”) which is reasonably acceptable to Seller and which:

 

(a)         is issued by a United States federal or state chartered bank
(“Issuer”) that (i) is a commercial bank or trust company reasonably acceptable
to Seller, and (ii) has total assets of at least $100,000,000,000, as determined
in accordance with generally accepted accounting principles consistently applied
(“Total Assets”);

 

(b)         names Seller as beneficiary thereunder;

 

(c)         has a term ending not less than one year after the date of issuance;

 

(d)         automatically renews for one-year periods unless Issuer notifies
beneficiary in writing, at least 60 days prior to the expiration date, that
Issuer elects not to renew the Letter of Credit;

 

(e)         provides for payment to beneficiary of immediately available funds
(denominated in United States dollars) in the amount of $800,000 dollars within
24 hours after presentation of a sight draft and a certificate signed by a
person who represents that he or she has been authorized by the general partner
of Seller to present the Letter of Credit and affirmatively stating that Seller
is entitled under the terms of this Agreement to draw on the Letter of Credit;

 

(f)          provides that draws may be presented, and are payable, at Issuer’s
office located in any of Dallas, Texas or Charlotte, North Carolina;

 

(g)         permits partial and multiple draws;

 

(h)         waives any rights Issuer may have, at law or otherwise, to subrogate
to any claims beneficiary may have against applicant or applicant may have
against beneficiary; and

 

(i)          is governed by the International Standby Practices 1998, published
by the International Chamber of Commerce.

 

1

 



 

EXHIBIT D

 

Form of Deed

 

LIMITED WARRANTY DEED

[with Restrictive Covenant]

 

STATE OF SOUTH CAROLINA

 

COUNTY OF BERKELEY

 

KNOW ALL MEN BY THESE PRESENTS: That _____________________, a Delaware limited
partnership, hereinafter called Grantor, for and in consideration of the sum of
Ten and No/100th Dollars ($10.00) and other good and valuable consideration
hereby acknowledged to have been paid to said Grantor by
______________________________________________, a _____________________________,
hereinafter called Grantee, does hereby grant, bargain, sell, and convey unto
the said Grantee, subject to the matters and reservations hereinafter set forth,
Grantor’s entire interest in and to the following described property, to-wit:

 

All those tracts or parcels of land lying and being in Berkeley, South Carolina,
and being more particularly described in Exhibit "A" attached hereto and by this
reference made a part hereof together with all buildings, structures,
improvements and fixtures located thereon (the "Property").

 

TOGETHER with all and singular the rights of ways, easement rights,
hereditaments and appurtenances thereunto belonging or in anywise appertaining.

 

TO HAVE AND TO HOLD unto said Grantee and unto Grantee’s successors and assigns
forever, subject to the reservations and restrictions of a limited warranty deed
in the state of South Carolina.

 

AND, subject to ad valorem taxes not yet due and payable, and the matters set
forth on Exhibit "B" attached hereto and hereby made a part hereof, Grantor will
warrant and defend the right and title to the Property unto Grantee against the
lawful claims of all persons claiming by, through, or under Grantor , Grantor's
agents, successors and assigns and against all persons whomsoever lawfully
claiming, or to claim the same or part thereof, subject to the reservations and
restrictions of a limited warranty deed in the state of South Carolina.

 

1

 

 

AS A MATERIAL INDUCEMENT TO GRANTOR TO CONVEY THE PROPERTY TO GRANTEE, GRANTEE
COVENANTS AND AGREES ON BEHALF OF ITSELF AND ITS SUCCESSORS AND ASSIGNS, THAT NO
PORTION OF THE PROPERTY SHALL BE SUBJECTED TO A CONDOMINIUM REGIME AND NO
DWELLING UNIT SITUATED ON THE PROPERTY SHALL BE SOLD OR TRANSFERRED AS A
CONDOMINIUM FOR A PERIOD OF 8 YEARS FROM THE DATE OF THIS DEED.

 

IN WITNESS WHEREOF, Grantor has caused this Presents to be executed in its name
and its seal to be hereunto affixed, effective as of the ___ day of .

 

    WITNESSES: GRANTOR:     SIGNED, sealed and delivered in the
__________________________, L.P., presence of: a Delaware limited partnership  
  _____________________________________ By:__________________________________
Witness Print Name:____________________________ Print
Name:___________________________ Its:__________________________________    
_____________________________________   Witness   Print
Name:___________________________  

 

ACKNOWLEDGMENT

 

STATE OF ____________________

 

COUNTY OF ____________

 

PERSONALLY appeared before me this day the undersigned witness and made oath
that (s)he saw ____________________________________,
_____________________________, a Delaware limited partnership, sign, seal and as
his/her act and deed, and as the act and deed of the company, deliver the
foregoing deed, and (s)he, with the other witness named above, witnessed the
execution and delivery thereof as the act and deed of the limited liability
company.

 

  _________________________________________   (Signature of Either Witness)
SWORN to before me this ___ Print Name:____________________________ day of
___________, 2008  

 

________________________   Notary Public,   Print Name:_____________________  
State of _________________  

 

2

 

 

My Commission Expires:

 

GRANTOR’S ADDRESS:                             Mail future tax bills to    
GRANTEE’S ADDRESS:                      

 

3

 

 

EXHIBIT A TO SOUTH CAROLINA LIMITED WARRANTY DEED

 

4

 

 

EXHIBIT E

 

Form of Bill of Sale

 

_____________________________, a ___________________ _______________ (“Seller”),
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, hereby grants, bargains, sells, transfers and delivers to
_____________________, a ___________________________ (“Buyer”), all of Seller’s
right, title and interest in and to the fixtures, equipment, furniture,
furnishings, appliances, supplies and other personal property of every nature
and description attached or pertaining to, or otherwise used in connection with
the real property described on Exhibit A attached hereto (the “Real Property”)
including without limitation the tangible personal property listed on Exhibit B
attached hereto and incorporated by reference herein (collectively, the
“Personal Property”), but specifically excluding from the Personal Property any
accounting software or related items, all property leased by Seller or owned by
tenants or others, if any, to have and to hold the Personal Property unto Buyer,
its successors and assigns, forever.

 

Seller hereby represents and warrants to Buyer that Seller has the full right,
power and authority to sell the Personal Property and to make and execute this
Bill of Sale. Seller hereby agrees to warrant and defend the title to the
Personal Property conveyed hereby to Buyer against the lawful claims and demands
of all persons claiming by, through or under Seller. Except as set forth above
and in the Purchase and Sale Agreement by and between Seller and Buyer dated as
of _______________ __, 20__ (the “Purchase Agreement”), Seller grants, bargains,
sells, transfers and delivers the Personal Property in its “AS IS” condition,
WITH ALL FAULTS, IF ANY, and makes no representations or warranties, direct or
indirect, oral or written, express or implied, as to title, encumbrances and
liens, merchantability, condition or fitness for a particular purpose or any
other warranty of any kind, all of which representations and warranties are
expressly hereby disclaimed and denied.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Purchase Agreement.

 

1

 

 

Executed under seal this ____ day of __________ 20__.

 

  SELLER:       ____________________________________,   a ___________________
______________       By:  ____________________________(Seal)  
Name:__________________________   Title:___________________________

 

2

 

 

EXHIBIT A TO BILL OF SALE

 

Description of Property

 

3

 

 

EXHIBIT B TO BILL OF SALE

 

List of Personalty

 

4

 

 

EXHIBIT F

 

Form of Assignment and Assumption of Leases, Contracts and Security Deposits

 

 

DATE: ____________________, 20__         ASSIGNOR: _________________________, a
___________         ASSIGNEE: _________________________, a ___________  

 

RECITALS:

 

WHEREAS, Assignor and Assignee have entered into that certain Purchase and Sale
Agreement dated as of _______________, 20__ (the “Purchase Agreement”), wherein
Assignor agreed to sell and Assignee agreed to buy certain real property
described in Exhibit A attached hereto and the improvements located thereon (the
“Property”); and

 

WHEREAS, Assignee desires to assume and Assignor desires to assign to Assignee
all of Assignor's interest (i) as landlord, under the leases (the “Leases”)
described in Exhibit B attached hereto and incorporated herein pertaining to the
Property, including any security deposits, letters of credit, advance rentals,
or like payments held by Assignor in connection with the Leases, and (ii) as
owner, under the service contracts (the “Contracts”) described in Exhibit C
attached hereto and incorporated herein pertaining to the Property.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as follows:

 

1.          Assignment. Assignor conveys and assigns to Assignee all of
Assignor’s right, title and interest in and to the Leases and the Contracts,
together with the right to receive any and all sums and proceeds arising out of
said Leases and Contracts, from and after the date hereof (the “Conveyance
Date”), but reserving unto Assignor all uncollected rent attributable to the
period prior to the Conveyance Date pursuant to the provisions of Section 8.1 of
the Purchase Agreement.

 

2.          Assumption. Assignee assumes and agrees to be bound by all of
Assignor’s liabilities and obligations pursuant to the Leases and the Contracts,
if any, and agrees to perform and observe all of the covenants and conditions
contained in the Leases and the Contracts, from and after the Conveyance Date.

 

3.          Indemnification. Assignee covenants and agrees to indemnify and hold
harmless Assignor for, from and against any actions, suits, proceedings or
claims, and all costs and expenses, including, without limitation, reasonable
attorneys’ fees, incurred in connection therewith, arising out of any breach of
any of the Leases or the Contracts by Assignee to the extent occurring from and
after the Conveyance Date. Assignor covenants and agrees to indemnify and hold
harmless Assignee for, from and against any actions, suits, proceedings or
claims, and all costs and expenses, including, without limitation, reasonable
attorneys’ fees, incurred in connection therewith, arising out of any breach of
any of the Leases or the Contracts by Assignor to the extent occurring prior to
the Conveyance Date

 

1

 

 

4.          Binding Effect. This Assignment shall inure to the benefit of and
shall be binding upon the parties hereto and their respective successors and
assigns.

 

5.          Construction; Definitions. This Assignment shall be construed
according to South Carolina law. Capitalized terms used and not otherwise
defined herein shall have the meanings given to such terms in the Purchase
Agreement.

 

6.          Counterparts. This Assignment may be executed in counterparts, which
taken together shall constitute one original instrument.

 

DATED as of the day and year first above written.

 

  ASSIGNOR:   ____________________________________,   a ___________________
______________       By:  ____________________________(Seal)  
Name:__________________________   Title:___________________________      
ASSIGNEE:   ____________________________________,   a ___________________
______________       By:  ____________________________(Seal)  
Name:__________________________   Title:___________________________

 

2

 

 

EXHIBIT A TO ASSIGNMENT OF LEASES, CONTRACTS AND SECURITY DEPOSITS

 

Description of Property

 

3

 

 

EXHIBIT B TO ASSIGNMENT OF LEASES, CONTRACTS AND SECURITY DEPOSITS

 

Leases

 

4

 

 

EXHIBIT C TO ASSIGNMENT OF LEASES, CONTRACTS AND SECURITY DEPOSITS

 

Contracts

 

5

 

 

EXHIBIT G



 

Assignment of Intangible Property

 

DATE: __________________________, 20__         ASSIGNOR:
________________________, a _________         ASSIGNEE:
________________________, a _________  

 

RECITALS:

 

B.           Assignor presently owns the real property described in Exhibit A to
this Assignment and the improvements and personal property located thereon (the
“Property”).

 

C.           WHEREAS, Assignor and Assignee have entered into that certain
Purchase and Sale Agreement dated as of ______________, 20__ (the “Purchase
Agreement”), wherein Assignor agreed to sell and Assignee agreed to buy the
Property;

 

D.           Assignor desires to sell the Property to Assignee, and in
connection therewith, Assignor desires to assign to Assignee and Assignee
desires to acquire Assignor’s interest, if any, in and to the following
described rights, interests and property inuring to the benefit of Assignor and
relating to the Property.

 

FOR VALUABLE CONSIDERATION, the receipt and adequacy of which are hereby
acknowledged, Assignor agrees as follows:

 

1.          Assignment. Assignor assigns, transfers, sets over, and conveys to
Assignee, to the extent the same are assignable, all of Assignor’s right, title,
and interest, if any, in and to in all intangible rights and property used or
useful in connection with the foregoing but only if and to the extent
assignable, including, without limitation, (i) all development rights, contract
rights, guarantees, licenses, approvals and permits relating to the operation of
the Property, the Plans and Specifications, other architectural and engineering
drawings for the Improvements, drawings, building permits, construction
warranties and other warranties relating to the fixtures and equipment
constituting part of the Improvements and the Personalty, (ii) the marks
identifying the Property, including, without limitation, “Talison Row”, and
(iii) telephone exchange numbers, website domains, and advertising materials
used in connection with the Property (collectively the “Intangible Property”).

 

2.          Consents. Seller warrants and represents to Buyer that Seller has
obtained all consents (written and verbal) from all contracting parties and
other interested parties as necessary to effect valid and enforceable
assignments of the Intangible Property.

 

1

 

 

3.          Binding Effect. This Assignment shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns.

 

4.          Construction; Definitions. This Assignment shall be construed
according to South Carolina law. Capitalized terms used and not otherwise
defined herein shall have the meanings given to such terms in the Purchase
Agreement.

 

DATED as of the day and year first above written.

 

  ASSIGNOR:   ____________________________________,   a ___________________
______________       By:  ____________________________(Seal)  
Name:__________________________   Title:___________________________      
ASSIGNEE:   ____________________________________,   a ___________________
______________       By:  ____________________________(Seal)  
Name:__________________________   Title:___________________________

 

2

 

 

EXHIBIT A TO ASSIGNMENT OF INTANGIBLE PROPERTY

 

3

 

 

EXHIBIT B

 

4

 

 

EXHIBIT H

 

Non-Foreign Affidavit

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by _____________________
(“Seller”), the undersigned hereby certifies the following:

 

1.          Seller is not a foreign person, foreign corporation, foreign
partnership, foreign trust, or foreign estate (as those terms are defined in the
Internal Revenue Code and Income Tax Regulations);

 

2.          Seller’s U.S. taxpayer identification number is [___________]; and

 

3.          Seller’s address is c/o
______________________________________________.

 

The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both. Under
penalties of perjury, the undersigned declares that it has examined this
certification and to the best of its knowledge and belief it is true, correct,
and complete, and further declares that it has authority to sign this document.

 

Date: As of ______________, ____

 

 

  ________________________________               By: ___________________________
    Name:     Title:

 

1

 

 

EXHIBIT I

 

Form of Rent Roll

 

1

 

 

EXHIBIT J

 

Form of Operating Statements

 

1

 

 

EXHIBIT K

 

Tax Assessment

 

[attached to this cover page]

 

1

 

 

 

[tpg52.jpg]

 

2

 

 

EXHIBIT L

 

Construction Lender Survey Requirements

 

1

 

 

